Citation Nr: 0103333	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for papillary thyroid 
cancer with regional metastases to paratracheal nodes.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, with combat service in Vietnam.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating action of 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a September 1996 decision, the Board denied the veteran's 
claim of entitlement to service connection for papillary 
thyroid cancer.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court).  In a September 1998 decision, the Court vacated 
the September 1996 Board decision and remanded it for further 
development.  

The Board remanded the claim in May 1999.

During the course of this appeal, the veteran has had various 
representatives, including a private attorney to who 
represented him before the Court.  That attorney has recently 
withdrawn as representative and thus, the veteran is 
currently unrepresented.   


FINDING OF FACT

Papillary thyroid cancer with regional metastases to the 
paratracheal nodes was not demonstrated in service and the 
preponderance of the evidence is against causally linking the 
disorder to service. 


CONCLUSION OF LAW

Papillary thyroid cancer with regional metastases to the 
paratracheal nodes was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to the neck or 
thyroid.  The enlistment and separation examination reports 
did not note any defects relevant to this claim.

Post-service medical records include records referable to a 
September 1993 diagnosis of papillary thyroid cancer and 
subsequent total thyroidectomy.  The medical history taken 
upon admission noted that the veteran revealed that he had 
had a slowly enlarging lump at his left lower neck for twenty 
years.  

In a December 1993 letter, the veteran's private physician, 
Ernest L. Mazzaferri, M.D., wrote that the veteran was a 
patient who had recently been diagnosed as having thyroid 
cancer.  Dr. Mazzaferri further stated the following:

There is good evidence that this thyroid cancer first 
became clinically apparent after [the veteran] was 
exposed to Agent Orange in Viet Nam [sic].  He asked 
for an opinion concerning whether this could have 
played a causative role in his thyroid cancer.  I know 
of no literature that describes the direct cause and 
effect occurrence between Agent Orange and thyroid 
cancer.  However, other tumors have been associated 
with this agent.  Thyroid cancer is a relatively rare 
tumor and any increased incidence of the disease in the 
general population who have been exposed to Agent 
Orange would be very difficult to detect.  I believe it 
is entirely possible that the Agent Orange is related 
to his thyroid cancer. 

When the Board first reviewed the veteran's appeal in 
September 1996, it was noted that thyroid cancer was not a 
disease found to be associated with exposure to herbicides 
used in Vietnam.  The Board denied the veteran's claim of 
service connection on both a direct and presumptive basis.  
In the September 1998 decision, the Court found that the 
Board had not given the veteran an opportunity to pursue his 
claim of service connection for thyroid cancer on a direct 
basis and the case was remanded to the Board to fulfill the 
duty to assist the veteran in that regard.  

In the May 1999 remand, the Board noted that the veteran's 
representative had conceded in a brief to the Court that the 
veteran was not entitled to presumptive service connection 
for thyroid cancer due to exposure to Agent Orange because 
that type of cancer was not on the list of presumptive 
diseases.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Thus, the Board found that the 
specific issue of entitlement to service connection for 
thyroid cancer due to exposure to Agent Orange, on a 
presumptive basis, had been withdrawn.  The issue on appeal 
is limited to entitlement to service connection for thyroid 
cancer due to exposure to Agent Orange on a direct basis.   

In a June 1999 letter to the veteran, a copy of which was 
sent to his representative, the RO asked that he provide 
evidence in support of his claim; specifically, that he was 
exposed to Agent Orange during service, clinical evidence 
verifying his assertion that he had had a 20 year history of 
a lump in his neck and competent evidence which relates his 
thyroid cancer to service.  To date, there has been no 
response from the veteran.

In a June 1999 letter to Dr. Mazzaferri, a copy of which was 
sent to the veteran's representative, the RO enclosed a copy 
of his December 1993 letter and asked that he provide support 
for his opinion linking the veteran's thyroid cancer to Agent 
Orange exposure during service.  To date, there has been no 
response from Dr. Mazzaferri.    

In December 1999, the VA Chief Public Health and 
Environmental Hazards Officer responded to a request for an 
opinion in the veteran's case, addressing several questions 
posed by the Director, Compensation and Pension Service.  In 
that opinion, the VA physician noted the veteran's military 
service in Vietnam and 1993 diagnosis of papillary thyroid 
cancer. 

Initially, the VA physician noted that papillary thyroid 
cancer is not a soft tissue sarcoma.  Ionizing radiation was 
noted as the only risk factor definitively known to increase 
the risk of well-differentiated thyroid carcinomas (which 
included papillary carcinomas).  Thus, assuming that the 
veteran was not exposed to Agent Orange, unless the veteran 
was exposed to significant amounts of radiation in service 
(in Vietnam or elsewhere), it could not be stated that it was 
at least as likely as not that the that veteran's thyroid 
cancer is otherwise related to service.  In providing this 
opinion, the VA physician referred to the National Academy of 
Sciences  (NAS) 1993 report and most recent update in 1998, 
and noted that the reports did not address thyroid cancer 
explicitly.  The physician noted that the NAS reports are 
based on comprehensive reviews of the medical literature.  
Thus, the physician reiterated that she could not state that 
thyroid cancer is at least as likely as not to be related to 
herbicide exposure during the veteran's service in Vietnam. 

Finally, the VA physician referred to Dr. Mazzaferri's 
opinion on the relationship between Agent Orange exposure and 
thyroid cancer, but stated that it was not possible to assess 
whether that opinion was generally accepted in the medical 
and scientific communities.  The VA physician did note 
however, that Dr. Mazzaferri used the term "entirely 
possible" not "probable" to characterize the relationship 
he believed to be present.  The VA physician summarized the 
opinion that it is possible that some factor or exposure that 
the veteran experienced during service in general, or in 
Vietnam in particular, may have been associated with the 
development of his papillary carcinoma of the thyroid.  
However, it could not be stated that such exposure was at 
least as likely as not to be responsible.

In a January 2000 memorandum to the file, the Director, 
Compensation and Pension Service reviewed the December 1999 
opinion and concluded that, based on a review of the entire 
record, the veteran's disability was not the result of his 
military service or his possible exposure to herbicides.  

In a January 2000 supplemental statement of the case (SSOC) 
sent to the veteran and his then-representative of record, 
the RO summarized the evidence, applicable laws and 
regulations and reasons for the decision made.  The veteran 
was offered an opportunity to respond.  Copies of both the 
December 1999 VA opinion and January 2000 memorandum were 
enclosed with the SSOC.  

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  In addition, service connection may be granted 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  

As noted hereinabove, the Board had originally denied the 
veteran's claim of service connection on both a direct and 
presumptive basis.  However, in the September 1998 decision, 
the Court noted that although a particular disease is not 
listed as presumptively service connected, an appellant is 
not precluded from establishing service connection with proof 
of actual causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).  The case was remanded to the Board to fulfill 
the duty to assist the veteran with regard to developing his 
claim of service connection on a direct basis.  The issue 
currently on appeal is limited to entitlement to service 
connection for thyroid cancer due to exposure to Agent Orange 
on a direct basis.   

The veteran contends that the papillary thyroid cancer 
diagnosed in 1993 was incurred in service.  The possibility 
of a relationship between the recently diagnosed thyroid 
cancer and the veteran's service was raised in a December 
1993 statement from the veteran's treating physician, Dr. 
Mazzaferri, to the effect that "it is entirely possible" 
that Agent Orange is related to the veteran's thyroid cancer.

A VA physician, the Chief Public Health and Environmental 
Hazards Officer, who reviewed the claims folder opined that 
while it is possible that some factor or exposure that the 
veteran experienced during service may have been associated 
with the development of his papillary carcinoma of the 
thyroid, it could not be stated that such exposure was at 
least as likely as not to be responsible.  

Under the doctrine of reasonable doubt, the veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  
Therefore, when a veteran seeks benefits and the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the present case, the Board gives greater weight to the 
opinion offered by the physician within VA, in part, because 
that opinion came only after a review of the entire record as 
requested by the Board and referred to specific events and 
medical history to support the analysis.  The opinion offered 
by Dr. Mazzaferri did not include any reference to the 
information relied upon in forming that opinion.  Although 
the RO contacted Dr. Mazzaferri and offered him the 
opportunity to provide additional information in support of 
his opinion, no clinical foundation for that opinion was 
provided.  

Although the veteran contends that service connection for 
thyroid cancer is warranted, as a lay person, he is not 
competent to give a medical opinion on the diagnosis of 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Following receipt of the VA opinion, no additional competent 
evidence has been submitted regarding the questions of 
medical diagnosis and causation.  As the negative evidence is 
found to outweigh that which is positive on the merits of the 
presented issue, the benefit of the doubt doctrine is not 
applicable and service connection is not warranted.  38 
U.S.C.A. § 5107(b); See Gilbert. 

In evaluating the veteran's claim, the Board has considered 
the application of 38 U.S.C.A. § 1154(b), which relates to 
disorders suffered during combat service.  The Board notes, 
however, that that provision is only applicable to the 
incurrence element, not the service connection elements of a 
current disability and medical nexus between the present 
disability and service.  Kessel v. West, 13 Vet. App. 9 
(1999) withdrawn sub nom. on other grounds, Kesel v. Gober, 
No. 98-772 (U.S. Vet. App Nov. 20, 1999) (per curiam) (en 
banc).  The question of causation (medical nexus) is central 
to the present case.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, the veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  On remand, the 
RO notified the veteran and the private physician who had 
submitted a statement in support of the claim and requested 
that each send in additional information in support of the 
assertions made.  While the Board is aware that neither the 
veteran nor the private physician responded to the RO's 
request, the appellant was apprised of that fact in the 
January 2000 SSOC, furnished copies of the opinions and 
memorandum obtained in connection with his appeal and given 
the opportunity to respond.  The veteran's claims folder was 
reviewed by a VA physician in connection with his claim, and 
that review included an opinion addressing the medical 
question central to this appeal.  The Board finds that the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998); Smith v. Gober, No. 99-1471 (U.S. Vet. 
App. Dec. 4, 2000).  Finally, the veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (to be codified at 38 
U.S.C. § 5103A). 

The benefits sought on appeal are denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for papillary thyroid cancer with regional 
metastases to the paratracheal nodes is denied. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

